Order entered July 29, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00584-CV

                                     WAYNE RAND, Appellant

                                               V.

                                   STEVE MCMASTERS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-13633

                                           ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We DENY appellant’s July 10, 2015 motion for rehearing.

       On the Court’s own motion, we VACATE this Court’s June 29, 2015 opinion and

judgment. We REINSTATE this appeal.

       We DIRECT the Clerk of this Court to send a paper copy of the clerk’s record and

reporter’s records to appellant.

       Appellant’s brief will be due SIXTY DAYS from the date of this order.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE